Citation Nr: 0918041	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1974 to 
November 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Department of Veterans Affairs (VA) Regional Office.  This 
matter was remanded in March 2007.  A review of the record 
shows that the RO has complied with all remand instructions 
to the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  Hepatitis C is related to service.

2.  A psychiatric disorder is related to the Veteran's 
service-connected hepatitis C.


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  A psychiatric disorder was caused by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hepatitis C 

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA outpatient treatment records dated in April 2001 reflect 
that the Veteran was assessed with hepatitis C.  

Private medical records from Dr. G.S. dated in March 2003 
reflect that Dr. G.S. opined that the Veteran most likely 
contracted hepatitis C from tattoos.  Dr. G.S. also noted 
that previous records incorrectly stated that the Veteran 
abused IV drugs.  

The Veteran underwent a VA examination dated in December 
2008.  The Veteran reported that he received tattoos in 1974 
during military service.  He denied any intravenous drug 
abuse or blood transfusion; however, he stated that he 
received IV plasma infusion during hospitalizations for upper 
respiratory infection in 1974.  

Following physical examination, the examiner opined that the 
Veteran's hepatitis C was most likely than not due to the 
Veteran's tattoos.  

A service Report of Medical Examination dated in November 
1975 for separation purposes does not reflect that the 
Veteran had any tattoos.  A January 2005 buddy statement from 
L.T.M. reflects that L.T.M. witnessed the Veteran when he got 
multiple tattoos in service.  

As noted above, Dr. G.S. and the December 2008 VA examiner 
both opined that the Veteran's hepatitis C was most likely 
due to tattoos.  Moreover, a January 2005 buddy statement 
from L.T.M. reflects that L.T.M. witnessed the Veteran when 
he got multiple tattoos in service.  However, a service 
Report of Medical Examination does not reflect that the 
Veteran had any tattoos upon separation.  Under the 
circumstances, the Board believes that the issue falls within 
the area of reasonable doubt contemplated by 38 U.S.C.A. 
§ 5107(b).  In such a case, all such reasonable doubt is to 
be resolved in the veteran's favor.  Entitlement to service 
connection for hepatitis C is warranted on that basis.  

Psychiatric Disorder 

Criteria & Analysis

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has claimed entitlement to service connection for 
a psychiatric disorder, to include as secondary to his 
service-connected hepatitis C.  

The Veteran underwent a VA examination in August 2005.  He 
reported feelings of depression and anxiety.  He stated that 
he was tired all the time and tended to be quite irritable.  
He reported thoughts of suicide but denied any history of 
suicide attempts.  

Following mental status examination, the examiner diagnosed 
mood disorder due to hepatitis C.  

The Veteran underwent another VA examination in August 2008.  
He reported severe depression and anxiety.  Following mental 
status examination, the examiner noted that the Veteran's 
symptoms of depression worsened.  The examiner opined that 
some of the Veteran's depressive symptoms were caused by 
hepatitis C.  The examiner diagnosed depressive disorder, not 
otherwise specified, and mood disorder due to hepatitis C.  

As noted above, service connection for hepatitis C is 
warranted.  The August 2005 and August 2008 VA examination 
reports reflect that the Veteran's psychiatric disorder is 
due to hepatitis C.  Thus, service connection for a 
psychiatric disorder is warranted.  See 38 C.F.R. § 3.102.

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefits sought by the 
Veteran are being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).




ORDER

Entitlement to service connection for hepatitis C is 
warranted.  

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to service-connected hepatitis C, is 
warranted.  

The appeal is granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


